ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 08 March 2021. As directed by the amendment: Claims 1, 10, and 19 have been amended, Claims 3-6, 15, and 20 have been cancelled, and no claims have been added.  Claims 10-14 and 16-18 were previously withdrawn due to a Restriction Requirement. 
The amendments to the claims will NOT be entered. The amendments substantially alter the scope of independent Claims 1 and 19, and furthermore have been amended to be directed to a nonelected Species B (see Restriction Requirement mailed 17 May 2019) and therefore would require further consideration and search by the Examiner outside of the time allotted for the AFCP 2.0 program, particularly in view of newly cited prior art which is applicable to the claims as amended. Furthermore, the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
Response to Arguments
The Applicant's Representative and the Examiner discussed the amendments made in the After Final Amendment during an interview on 24 March 2021. The Examiner agreed that the amendments were sufficient to overcome the 35 USC 103 rejections and Claim Objections as currently applied in the Final Rejection Office Action mailed 05 February 2021. 
However, further consideration would be required outside of the time allotted for the AFCP 2.0 program, because the independent Claims 1 and 19 have been significantly amended to alter the scope of the claims, and are now directed to a nonelected Species B (see Restriction Requirement mailed 17 May 2019) and therefore would require further consideration and search by the Examiner, particularly in view of newly cited prior art which is applicable to the claims as amended. Furthermore, the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
The following prior art is considered applicable to the claims as amended:
Doan (US Patent No. 7,515,971) discloses a cardiac lead configured to be implanted through a septal wall of a heart (Abstract), wherein the electrode support (2621, Fig. 26, 2221, Fig. 25) hooks back to allow for the electrodes (2631, Fig. 26) to be adjacent the septal wall (Abstract, Col. 21, Lines 20-55, Col. 2, Lines 1-26). 
Karicherla et al. (US Patent No. 7,389,134, previously cited) discloses a trans-septal IMD device that engages both sides of the ventricular septum to deliver pacing stimulation (Abstract, 400, Fig. 4, 500, Fig. 5, 600, Fig. 6, 700, Fig. 7, Col. 5, Lines 23-47, Col. 3, Lines 1-10) including a hooked structure that is configured to be delivered through the septum and hook back to engage the septal wall (2900, 3000, Figs. 29-30).
Peacock (US Publication No. 2010/0069983, previously cited) discloses a pacing IMD (Abstract) multiple LV electrode supports (72, 74, 76, Fig. 3) extending away from a housing (30, 20, Fig. 3) into the ventricular septum (8, Fig. 3) toward the LV facing side of the ventricular septum (Paragraph 0093, 0095, 0096); and multiple LV 
Therefore, the amendments to the claims will NOT be entered. Claims 1-4, 6-9, and 19 are rejected as described in the Final Rejection Office Action mailed 05 February 2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792